836 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph WILSON, Plaintiff-Appellee.v.NATIONAL RAIL PASSENGER CORPORATION, a/k/a Amtrak, acorporation of the District of Columbia, Defendant-Appellee.
No. 87-3735.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 27, 1987.Decided Dec. 22, 1987.

Joseph Wilson, appellant pro se.
Mark Jonathan Daneker, Kenneth Xavier Warren, Semmes, Bowen & Semmes, Harold R. Henderson, Jr., for appellee.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under Fed.R.Civ.P. 60(b) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wilson v. National Rail Passenger Corp. C/A No. 80-1082 (D.Md.  Jun. 30, 1987).


2
AFFIRMED.